                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 18-14001-CR-MARRA/MAYNARD

UNITED STATES OF AMERICA,

        Plaintiff,

      vs.

JAMES LEON IRVIN, JR.,

        Defendant.
                              /


                       ORDER AFFIRMING MAGISTRATE JUDGE=S
                           REPORT AND RECOMMENDATION

        THIS CAUSE came before the court upon the Report and Recommendation on
Change of Plea issued by United States Magistrate Judge Shaniek M. Maynard [DE 54].
        The court has considered the Report and Recommendation, the pertinent parts of
the record and being otherwise fully advised in the premises it is
        ORDERED and ADJUDGED that the United States Magistrate=s Report and
Recommendation is ADOPTED AND AFFIRMED. The Defendant is hereby
adjudicated guilty as to Counts One and Three of the Superseding Indictment.
        DONE and ORDERED in West Palm Beach, this 15th day of April, 2019.



                                                        KENNETH A. MARRA
                                                        United States District Judge


cc:     All counsel
